PD-1142-15
                               PD-1142-15                          COURT OF CRIMINAL APPEALS
                                                                                  AUSTIN, TEXAS
                                                                 Transmitted 11/17/2015 8:49:18 PM
                                                                   Accepted 11/18/2015 9:16:03 AM
                                                                                   ABEL ACOSTA
                        COA Case No. 05-14-00441-CR
                                                                                           CLERK




                                    IN THE


                 COURT OF CRIMINAL APPEALS OF TEXAS


                                  IN AUSTIN




CHRISTOPHER M. DUNLOP                                          PETITIONER


                                       VS.


THE STATE OF TEXAS                                             RESPONDENT




Motion for Leave to File Untimely Petition of Discretionary Review




TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Christopher M. Dunlop, Appellant and moves this Court to

accept his untimely filed Petition for Discretionary review for good cause showing

the following:




                                      FILED IN
                           COURT OF CRIMINALAPPEALS

                                  November 18, 2015


                               ABEL ACOSTA, CLERK
1. The Court of Appeals Fifth District of Texas at Dallas, cause No. 05-14-00441-CR

   entered a judgment of AFFIRMEND on July 31, 2015. The case, Styled as

   CHRISTOPHER M. DUNLOP, Appellant V. THE STATE OF TEXAS, Appellant

   was on appeal from the 296th Judicial District Court Collin County, Texas Trial

   No. 296-82462-2012.


   The verdict of guilty issued by the lower court was entered on 3/18/2014.

   The case from the trial court, Styled as STATE OF TEXAS vs. Christopher M.

   Dunlop and numbered 296-82462-2012.

3. Appellant filed a Motion to Extend time to file Petition for Discretionary Review

   on 9/1/2015 and was granted an extension with a due date of 10/30/2015.

4. Appellant timely submitted Petition for Discretionary Review, but Review was

   returned on 11/02/2015 so that appellant could make corrections that adhere to

   T.R.A.P rules 9.4(i)(3), 68.4(a), and 68.4(j) and was given a deadline of

   11/12/2015.


5. Appellant diligently worked to submit the updated Petition for Discretionary

   Review by the 11/12/2015 deadline, but was not able to submit the updated review

   until 5:04 am on 11/13/2015. Five hours after the deadline.

6. Appellant was sent a notification on 11/13/2015 stating the petition was filed

   untimely.
7. Appellant relies on the following facts as good cause to accept this request as

   timely filed and has provided necessary documentation to support these facts.

       a.) Appellant was out of town visiting relatives from 11/8/2015 - 11/15/2015.

       b.) Appellant completed making the required modifications to the Petition for

          Discretionary Review by 9:00 p.m. on 11/12/2015.

       c.) At 9:00 p.m. appellant tried to log in to http://efile.txcourts.gov web site to

          upload his documents, but was unable to establish a connection to the web

          server.



       d.) Appellant notified hotel and was instructed to call their ISP's wireless

          service provider for assistance.

       e.) Appellant then called the hotels internet provider for assistance and was

          told they were aware of the issue and it would be resolved very soon.

       f.) Appellant tried every 30 minutes to submit his Petition for Discretionary

           Review until he was finally able to successfully submit it at 5:04 a.m.

       g.) Appellant has been able to obtain a copy of the receipt of the hotel on the

           night of 11/12/2015 and was able to get a statement from the general

           manager of the hotel stating their service provider had performed an

           upgrade which affected all of the hotel guests from 11/11/2015 thru

           11/13/2015.
   h.) Appellant has attached copies of his receipt of stay as well as the general

      managers written statements and contact number for verification.




WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court grant this

Motion for Leave to File Untimely Petition of Discretionary Review as Timely,

and for such other and further relief as the Court may deem appropriate.

Very respectfully submitted,

Chris Dunlop



Christopher M. Dunlop

Pro se PETITIONER
435 Merrimac court
Roselle, IL 60172
Tel: (214) 628-1729
                                                       S5SXZ32:
                                                                            ZET2T




T©WfomM4Rtay Concern, '                    '       .''.""'^             J'~ '*••*
                                                •, -                -       '*   •,?..   >-.     &

On the 4mm of November u, 2«S - November 13,MIS ©«r &*efc*S K-;i H«f ,;
f%s fiai issues with gyest internet due to updates toeingdtosie by  -;/"*-
                                                                                                                      Red Roof PL-r$+Austin South
               'rA '• •.                                                                                                  •"•*"       '4701 South 1*35
                                                                                                                                  ' Austin. TX 78744 US
                                                                                                                          ,:      •Phoae: 512-448-0391
                                                                                                                      • ;' Fax:5i:448-0272;._' •
                                                                                                                      •'• Email: i025Sfredroof.com "
                                                                                                                         Printed: 1! 13.2015 4:50:45 PM

Foiio (Oetailed)-
                           FUNtOP, CHRIS
                                                                                                                      . Confirmation Number; 258-027085
\-tv.oe


%'dievs.                    1990S iakeview'way •                       ,.',..•,,                   .-••-......        ./•-,.•                           •-,.          •
                            MotenaJL 60448 US ' '                             .     '•            • ' •. V • '•' .    •-::, .--•                  -'-'- ' '•
 ^V;n-                       ,03                            ' '• Room Type: NPIKM, NOtf-SMOKING SttPERIOR 1KING BED MiCRO-
 fctniftts                   i                                Guests: 2/0
 Raw Pan. F-AP            '                                   Daily Pate: $55.24 +«8.28 Tax    ;.:€TO: .900 -CASH
 Amyar.. .'-.-.? 2015 (Thi/                                   Departure- 11/13/2015 (Fri)   -. -\. _.

    Room Rate-.

                  "i             j. •   "hu". - lljl.7 . 2j15 (lT»u> S55 24 + 58 2S T«* pxy nign*..
     -    •    ---- —




                                                               D**"«.ri^*i3"'                                                                An .--..• 1                                  if-5.;              ir;o                  STATE TAX                                                                                                                    :*6.70)
                   •.      -ii •                               i.irr t v
                                                                                                                                                 -•   4    •••   -»
                                                                                                                                                                                            .V. 73)
                                         •.b2
                ' • '1:5 •               1- ;.-.               b.ft.?f V.'l :s- LIMITED \VA'"KANnr                                               ?! ^i"'                                    •>0.?3)
          i- l / ^ l '•                   iSU                  SlAIr. TAX                                                                        so oo                                     1*0. M)
                                                               CITY TAa                                                                          SO 14                                      $0.00
          j'. IV201'                      152



         summary
                 Room                               Tax            F&B                            Other              CC                         Cash                                       DB
                 SSS.24                             $8,51          $0.00                 : $l.W                (.%6b.2S)                        $0.00                                     SUOO, ..




                                                                                                                                                                      . •:       '(.•.-    J-..-jh,V*. • ••.
                                                                                         --   v




                                                                                                                                                                                           ."...•#-"'"V/
                                                                K-
                                             ..&>
                                             :j&r*. -"•..ftcjSr..^                 .'*.Vi -.                                       ..'•.-••*.                     v rf-^'i^--*'ffliBvv •
                                                                                                                                      ' *       ' r "       '             » '•    1 •           1"E«6BS&• ^•
                                                                *£..    -:*